[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence             July 23, 1992 Date of Application          August 14, 1992 Date Application Filed       August 19, 1992 Date of Decision             February 23, 1993
Application for review of sentence imposed by the Superior Court, G.A. 12 at Manchester, Docket No. CR12-123994;
Valerie R. Johnson, Esq., Defense Counsel, for Petitioner.
John M. Bailey, Esq., State's Attorney, Hartford JD, for the State.
Sentence Affirmed.
BY THE DIVISION:
Following a trial by jury, the petitioner was convicted of Larceny, 3rd degree in violation of Connecticut General Statutes Section 53a-124(a)(2). He was sentenced to a term of 4 years.
The underlying facts are that the petitioner stole approximately $1100.00 to $1400.00 worth of Christmas gifts from the residence of an acquaintance. The theft occurred on December 21, 1991.
The petitioner, who was 35 years old at the time of sentencing has a prior conviction for sexual assault, 4th degree and a 1983 burglary charge in Worcester, Massachusetts.
Under the circumstance of this case, which include the value of the property taken, and the lack of responsibility from the petitioner, and applying the standards of review set forth in Connecticut Practice Book, Section 942, the sentence imposed was appropriate and proportionate. CT Page 2976
It is affirmed.
Klaczak, J.
Purtill, J.
Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision.